849 F.2d 1259
Derek A. McCALL, Plaintiff-Appellant,v.George DEEDS, et al., Defendants-Appellees.
No. 88-1774.
United States Court of Appeals,Ninth Circuit.
Submitted June 22, 1988.Decided June 29, 1988.

Before NELSON, NORRIS and HALL, Circuit Judges.


1
Appellant appeals from the district court's denial of Fed.R.Civ.P. 54(b) certification.  However, the denial of Rule 54(b) certification is not appealable.   See Makuc v. American Honda Motor Co., Inc., 692 F.2d 172, 174 (1st Cir.1982).  Accordingly, appellee's motion to dismiss is granted.


2
Appellees' motion for an extension of time to file the answering brief is denied as moot.